Citation Nr: 1636951	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include insomnia and depression.

4.  Entitlement to service connection for numbness of the arms.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to August 20, 2009 and after October 31, 2009.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg RO in December 2011.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for hypertension, entitlement to service connection for a headache disability, entitlement to service connection for an acquired psychiatric disability, and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  The Veteran has experienced tinnitus consistently since service.  

3.  There is no competent and credible evidence of record linking the Veteran's numbness of the bilateral upper arms to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for numbness of the bilateral upper arms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of that claim.  Therefore, no discussion of VA's duties to notify and assist is necessary with regard to that claim.

With regard to the Veteran's claim for entitlement to service connection for numbness of the bilateral upper arms, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in October 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, identified private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent a VA examination with respect to his claim in June 2012.  The record does not reflect that the examination report is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination evaluated the etiology of the Veteran's numbness of the bilateral upper arms, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiners. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2011 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

I.  Tinnitus

The Veteran has asserted that he had noise exposure during service.  He alleges that he was exposed to noise from working as a fuel specialist on the flight line, and that noise exposure occurred from jet engines and from trucks.  During his December 2011 hearing before the Board, the Veteran testified that he experienced buzzing and ringing in his ears during service, but didn't pay much attention to it at that time.  He stated that he has experienced ringing in his ears continuously since that time, and that it has grown worse since service.

The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements and his military occupational specialty.

Although the Veteran's service treatment records do not reflect complaints of or treatment for tinnitus during service, a June 1981 VA examination, conducted approximately three months after the Veteran's separation from service, notes the Veteran's reports of tinnitus in both ears, with the left being more intense than the right.

VA treatment records from  January 2001 through 2006 show complaints of and treatment for tinnitus.

A January 2001 private treatment record notes the Veteran's reports of right ear tinnitus, which had been constant for the prior two months.  In February 2001, the Veteran underwent a magnetic resonance imaging scan (MRI) to evaluate his right-sided tinnitus.  The MRI showed mild inflammatory changes to the left maxillary sinus.  The seventh and eighth cranial nerve complexes were normal.  In a March 2001 letter, A.R., M.D. stated that the Veteran's right ear ringing was likely caused by an injury to the nerve receptors within the ear and associated hearing loss.  The physician noted that the tinnitus was aggravated by stress.  An August 2004 private medical treatment record notes the Veteran's reports of ringing in the right ear.  The diagnosis was tinnitus.  A September 2004 private treatment record reflects that the Veteran reported constant tinnitus in the right ear, which started approximately 10 years before.  The Veteran reported exposure to loud noise during service on the flight line, and the physician stated that "[a]n association has been made with military noise."

In December 2005, the Veteran underwent a VA audiological examination.  The Veteran reported constant bilateral tinnitus, which was louder in the right ear than the left.  He reported noise exposure from aircraft engine noise for 17 years of his career.  He indicated that he was provided ear protection in the form of earplugs.  He denied any occupational or recreational noise exposure.  The VA examiner noted that the Veteran's "tinnitus began 8-10 years ago" and that the "etiology of the tinnitus is unknown."  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner explained that, although the Veteran had "a significant history of noise exposure," the type of noise exposure experienced "would be more likely to cause bilateral, instead of unilateral tinnitus."  

VA treatment records from January 2006 through April 2009 reflect reports of tinnitus.  In March 2007, the Veteran reported constant bilateral tinnitus, moderate in severity.  He indicated that the tinnitus was more severe in his right ear, and that he had noise exposure from working on the flight line during service.

In a May 2010 letter, J.W.P., Jr., M.D. opined that the Veteran's tinnitus "may be long-term in nature occurring from previous occupational exposures in the military."

During a December 2011 hearing before the Board, the Veteran testified that he incurred acoustic injury during service from loud noise while working on the flight line.  He noted that he was given earplugs for noise exposure.  He reported that he experienced buzzing and ringing in his ears during service, but that he did not pay much attention to it at the time.  He explained that the ringing had become worse since that time.

In June 2012, the Veteran underwent a VA audiological examination.  The Veteran reported a history of constant bilateral tinnitus for "about 40 years."  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure.  The examiner explained that tinnitus due to noise exposure is typically accompanied by high frequency hearing loss and/or a threshold shift.  Although there was a slight threshold shift shown at various frequencies at separation, the pattern was not consistent with noise-induced hearing loss.  The examiner then acknowledged the Veteran's complaints of tinnitus in 1981, and contradictorily concluded that it was at least as likely as not that the Veteran's tinnitus had its onset during military service.  The examiner then stated that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation.

VA treatment records from 2009 through 2014 reveal continued complaints of and treatment for tinnitus.

In a September 2014 opinion, a VA examiner found that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure.  The VA examiner explained that, because the Veteran had normal hearing at separation from service with no threshold shifts in either ear, there was no objective evidence of acoustic trauma.  The examiner acknowledged the June 1981 VA examination finding of tinnitus, but again noted that "clinical exams failed to reveal any acoustical trauma."  The examiner also noted that the Veteran is competent to testify as to the nature, onset, and circumstances of his tinnitus but then stated that he "cannot diagnose the condition or determine its etiology."  The examiner concluded that, because there was normal hearing during service without evidence of threshold shifts, that there was "no objective evidence of noise injury."

After a thorough review of the evidence of record, the Board concludes that service connection is warranted for tinnitus.  Although the Veteran's service treatment records do not confirm acoustic trauma during service, the Veteran's reports of acoustic trauma while working on the flight line are consistent with his military occupational specialty; thus, the Board accepts his reports of in-service acoustic trauma as competent and credible evidence of an in-service event.

Additionally, the Veteran has provided competent lay statements indicating that he experienced the observable symptoms of ringing in his ears during service and continuously since service discharge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. at 374-75.  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus to be credible.  Although some of the private treatment records indicate a later onset of tinnitus, a June 1981 VA examination documents the Veteran's reports of tinnitus a mere three months after service discharge.  Accordingly, as the objective evidence of record corroborates the Veteran's statements that he experienced tinnitus continuously since service discharge, the Board finds the Veteran's lay statements as to the onset of tinnitus during service and its continuation since service to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Although the December 2005 and September 2014 VA examiners opined that the Veteran's tinnitus was not related to his active duty service, the Board does not find those opinion to be probative in this case.  The December 2005 VA examiner's opinion was based on the conclusion that the Veteran would have demonstrated bilateral tinnitus rather than unilateral if his tinnitus had been caused by the noise exposure that he reported.  However, although the Veteran reported tinnitus which was worse in his right ear than his left, he reported bilateral tinnitus.  Additionally, the December 2005 examiner did not discuss the VA treatment records dated shortly after the Veteran's discharge from service, which document bilateral tinnitus at that time.  With regard to the September 2014 VA examiner's opinion, the VA examiner discounted the June 1981 VA examination finding of tinnitus because the clinical examination "failed to reveal any acoustical trauma" and because the Veteran "cannot diagnose the condition or determine its etiology."  However, this is incorrect.  The U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus is capable of lay observation.  See Charles, 16 Vet. App. 370, 374 (2002).  The Veteran is competent to report that he experienced tinnitus during service and was experiencing tinnitus at that time.  Additionally, the Board notes that hearing loss and tinnitus are separate disabilities for VA compensation purposes, and the fact that there was no evidence of hearing loss during military service does not necessarily lead to the conclusion that currently demonstrated tinnitus is not related to noise exposure in service.  The Board also notes that the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of current tinnitus, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).
The Board also does not find the June 2012 VA opinion to be probative in this case, as the examiner provided conflicting opinions as to the etiology of the Veteran's tinnitus, and then concluded that an opinion could not be provided without resorting to speculation.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an opinion that did not provide a yes or no opinion constituted non-evidence in support of service connection).

There is evidence against the claim, inasmuch as the December 2005 and September 2014 VA examiners provided a negative nexus opinion.  However, as noted above, the opinions have been found to be of little probative value, and inadequate for evaluation purposes.  With consideration of the Veteran's competent and credible lay statements, as well as the objective evidence documenting complaints of tinnitus three months after his discharge from service, the Board finds that the evidence at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014).

II.  Numbness in the Upper Extremities

The Veteran's service treatment records are negative for any complaints of or treatment for numbness of the upper extremities.  July 1968 service treatment records note that the Veteran had multiple abrasions on both arms and tenderness in his right wrist as a result of a motorcycle accident.  Service treatment records also reflect that the Veteran incurred a lumbar spine strain while pushing a cart in May 1976.  An August 1980 separation examination reflects that the upper extremities were normal, although a report of medical history, completed at that time notes the Veteran's reports of a history of painful right elbow for two years which occurred after playing tennis.  He denied medical treatment.

The first post-service medical evidence of numbness in the bilateral upper extremities is dated in March 2003.  A March 2003 private report of a magnetic resonance imaging scan (MRI) of the cervical spine notes the Veteran's complaints of neck pain with paresthesias in the left arm and hand.  The impression was congenital spinal stenosis from C3-C4 to C6-C7, more accentuated at certain levels due to acquired degenerative disease.  There was multilevel neural foraminal narrowing, most marked at C5-C6, left greater than right.  Additionally, there were imaging findings worrisome for tumor infiltrating the T3 vertebra.  An April 2003 private MRI report of the cervical spine notes the Veteran's complaints of left arm pain with left upper extremity radiculopathy and numbness.  The MRI revealed a small central disc protrusion at C3-C4 which produced impression on the ventral spinal cord; disc osteophyte complexes at C4-C5, C5-C6, and C6-C7 which produced a mild effacement of the ventral spinal cord.  Most notable was C5-C6 where there was associated grade 1 retrolistehsis of C5 and asymmetric left facet arthropathy which was noted "may correlate with left upper extremity radiculopathy per given history."  At C7-T1 there was mild left facet arthropathy, associated with an asymmetric left facet arthropathy.  A report from an April 2003 MRI of the thoracic spine revealed mild acute or subacute compression deformity of T3 involving both the superior and inferior endplates which "could be posttraumatic, osteoporotic, or pathologic."  Private treatment records from April and May 2003 reflect that the Veteran underwent a right elbow olecranon bursectomy in April 2003.  

An April 2005 private treatment record notes the Veteran's reports of pain in the right shoulder and neck for the preceding two months.  He indicated that he was not sure whether his pain was due to a motor vehicle accident that he was involved in two months before.  In May 2005, the Veteran's reported a tingling sensation in his left arm for the previous two days.

VA treatment records from 2007 through 2014 reflect complaints of and treatment for left arm pain, as well as intermittent tingling and numbness in the left arm.  A January 2007 VA treatment record notes reflect the Veteran's reports of intermittent numbness and tingling in the entire left arm for the prior three months.  The record indicates that the Veteran underwent electromyography and nerve conduction studies the week before.  

A May 2009 private treatment record notes the Veteran's left elbow complaints with gradual onset two years before.  The record also indicates that the Veteran previously underwent right elbow olecranon bursectomy.  He presented with complaints of left elbow mass and swelling which was not painful unless it was very swollen.  He had a secondary complaint of left shoulder pain.  X-rays of the left elbow showed a small olecranon spur.  Joint space was maintained and there was no bony pathology.  The diagnoses were left olecranon bursitis and cervical mediated left shoulder pain.  Private treatment records dated in June 2009 note diagnoses of left elbow olecranon bursitis and cervical mediated left shoulder pain.  The date of injury was identified as two years before.  

A July 2009 private treatment record indicates that the Veteran had bursitis of the left elbow.  On examination of the upper extremities, there was slight swelling about the left olecranon, full range of motion of both upper extremities, no subluxation or dislocation producible at the shoulder, elbow, or wrist, and normal muscular development of the upper extremities.  

During a December 2011 hearing before the Board, the Veteran testified that he believed that his current upper extremity numbness was etiologically related to an incident during service where he injured his lumbar spine while pulling a cart.  He reported that, during service, he slipped and fell on his back while pulling a cart.  He indicated that his private physician discovered a crack on his back years later which had been there for a long time.  The Veteran contended that this in-service injury caused his upper extremity numbness.

In February 2012, the Veteran underwent left ulnar nerve decompression at a private facility.  The preoperative and postoperative diagnosis was left ulnar neuropathy at the elbow.  The operative report reflects that electromyography and nerve conduction studies confirmed this diagnosis.

In June 2012, the Veteran underwent a VA peripheral nerves examination.  The Veteran denied pain in the upper extremities.  He also denied paresthesias and/or dysthesias in the right upper extremity, but he reported mild paresthesias and/or dysthesias in the left upper extremity.  He denied numbness in the bilateral upper extremities.  Muscle testing revealed normal strength in the upper extremities, and there was no muscle atrophy.  Upper extremity reflexes were normal and symmetric.  Sensory examination showed normal sensation in the upper extremities with the exception of decreased sensation to pinprick and cold in the left little finger and medial side of the left ring finger, noted as ulnar neuropathy.  Special tests were conducted to evaluate the median nerve, which were normal.  With regard to the peripheral nerves, the examiner indicated that the right and left radial nerve, median nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, lower radicular group, and right ulnar nerve were normal.  The examiner noted mild incomplete paralysis of the left ulnar nerve.  Nerve conduction studies and electromyography were not performed.  The diagnosis was left ulnar neuropathy at the elbow, status post transposition surgery.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's left ulnar neuropathy was not caused by or the result of his active duty service, including a motorcycle accident in 1968.  The examiner explained that, based upon review of the medical records, medical literature, and clinical experience, there was no evidence of an ulnar nerve problem during service or significant trauma to the left elbow region.  There was no evidence suggesting this problem until 2003, more than 20 years after service discharge.

After a thorough review of the evidence of record, the Board concludes that service connection for numbness of the bilateral upper extremities is not warranted in this case.  The evidence of record reflects diagnoses of right and left elbow olecranon bursitis and left ulnar neuropathy.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of right or left elbow bursitis, neuropathy, numbness, or tingling.  Accordingly, the evidence of record does not show in-service incurrence of a bilateral upper extremity injury or disability.

Moreover, there is no evidence of record linking the Veteran's upper extremity bursitis or neuropathy to his active duty service.  The Veteran has not provided any lay statements or testimony indicating that he suffered from symptoms of upper extremity bursitis or neuropathy during service, and has provided no evidence or argument linking his symptoms to service aside from his December 2011 testimony opining that his symptoms were the result of an in-service accident which injured his lumbar spine.  

The only medical evidence of record addressing the etiology of the Veteran's upper extremity bursitis and neuropathy is the June 2012 VA opinion, which concluded that the Veteran's left upper extremity neuropathy was not related to his active duty service.  The examiner reviewed the Veteran's claims file and provided supporting explanation and rationale for the conclusion reached; accordingly, the Board affords the June 2012 VA opinion significant probative value.  Additionally, the first post-service evidence of any upper extremity symptomatology is dated in March 2003, 22 years after the Veteran's discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Although the Veteran may believe that his upper extremity bursitis and neuropathy are related to his active duty service, including his in-service lower back injury, he is not competent to provide such an opinion.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his upper extremity bursitis and neuropathy is related to active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

In this case, there is no competent lay or medical evidence of record linking the Veteran's upper extremity bursitis or neuropathy to service or to any incident of service.  As there is no competent and credible evidence of record relating the Veteran's upper extremity bursitis and neuropathy to his active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral upper extremity bursitis and left upper extremity neuropathy, claimed as numbness of the bilateral upper extremities, is denied.


REMAND

I.  Hypertension

With regard to the Veteran's claim for entitlement to service connection for hypertension, a VA examination is necessary to determine the etiology of that disability.  Although there are no in-service findings of hypertension or high blood pressure, a June 1981 VA examination reflects a blood pressure reading of 130/90.  While a blood pressure reading of 130/90 meets VA's definition of hypertension under 38 C.F.R. § 4.101 and was reported within one year of service discharge, it is not sufficient to grant the hypertension claim based on the chronic presumption, as the evidence does not show hypertension manifested to a compensable degree within one year of military discharge.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a), 4.104, Diagnostic Code 7101 (2015).  However, because there is evidence of hypertension meeting VA's definition shortly after service discharge, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's current hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Headaches

In its July 2014 Remand, the Board requested that the RO obtain a new VA opinion as to the etiology of the Veteran's headaches, finding the June 2012 opinion already of record to be inadequate.  The Board explained that the June 2012 VA examiner failed to consider the Veteran's competent lay statements detailing his symptoms of headaches continuously since service discharge.  The Board requested a new VA opinion which adequately addressed this pertinent evidence.  

The Veteran underwent a new VA examination in October 2014; however, the opinion provided suffers the same defects as the June 2012 opinion.  The October 2014 VA examiner opined that the Veteran's headaches were not related to his active duty service because there was "NO objective evidence of claimed Headache condition onset in military service or shortly after discharge from military service."  As with the June 2012 opinion, the rationale for the October 2014 examiner's negative opinion centered on the lack of evidence of chronic headache symptoms during service and after service discharge with no regard for the Veteran's lay statements that he has experienced headaches continuously since active duty service.  For the same reasons that the June 2012 opinion is inadequate, the October 2014 VA opinion is also inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Additionally, the VA examiner did not address the medical treatise evidence submitted by the Veteran which lists headaches as a side effect of exposure to jet fuel.  Accordingly, the RO should obtain a new VA opinion which adequately addresses all of the pertinent evidence in the claims file.

III.  Psychiatric Disability

As noted by the Board in its July 2014 Remand, the medical evidence of record shows diagnoses of an Axis I psychiatric disorder.  Although the June 2012 VA examiner found that the Veteran did not meet the criteria for an Axis I psychiatric disorder at that time, the Board requested an opinion as to the etiology of the diagnosed major depressive disorder shown in the medical evidence during the pendency of the Veteran's appeal.

The Veteran was provided with a new VA examination in October 2014, however the examiner again merely concluded that the Veteran did not meet the criteria for an Axis I psychiatric disorder.  The examiner did not provide the requested opinion as to the etiology of the major depressive disorder shown in the medical evidence.  Regardless of whether or not the examiner finds that the Veteran has a current psychiatric disability, a VA opinion as to the etiology of the Veteran's major depressive disorder is necessary, as the medical evidence shows diagnoses of major depressive disorder during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

As the requested opinion was not provided by the October 2014 VA examiner, remand for a new opinion is necessary.


IV.  Lumbar Spine Disability

In a January 2015 statement, the Veteran identified additional private treatment records relevant to his lumbar spine disability which have not yet been obtained and associated with his claims file.  Specifically, he reported that he had received epidural injections for his lumbar spine disability from Dr. C., his orthopedic surgeon.  As these records may be relevant in determining the current severity of the Veteran's lumbar spine disability, they should be obtained and considered in evaluating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of Dr. C., his orthopedic surgeon, in order to obtain updated private medical records pertinent to his lumbar spine disability.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his current hypertension.  The examiner must conduct a thorough review of the Veteran's claims file.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension began in service, was caused by service, or is otherwise related to service, to include his reported exposure to jet fuel.  The examiner should specifically address the June 1981 VA examination showing an elevated blood pressure reading of 130/90 (which meets VA's definition of hypertension under 38 C.F.R. § 4.104), which was reported three months after discharge from service.

A complete rationale for all opinions offered must be provided.  

3.  Provide the Veteran with a new VA examination to determine the etiology of the Veteran's current headache disorder.  Ask the examiner to review the claims file, to include the in-service and post-service medical evidence as well as the Veteran's competent lay statements as to his headache symptoms after service discharge.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current headache disorder began in service, was caused by service, or is otherwise etiologically related to his military service, to include his in-service symptoms of headaches and his in-service exposure to jet engine fuel.  The examiner should specifically address the medical treatise information submitted by the Veteran which lists headaches as a side effect of exposure to jet engine fuel as well as the Veteran's competent reports of experiencing headaches during and since active duty service.  A complete and thorough rationale must be provided for all opinions provided.

4.  Schedule the Veteran for a VA examination to determine the etiology of his diagnosed major depressive disorder, or any other diagnosed psychiatric disorder that is present.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Following a thorough review of the claims file, to include the service treatment records which show complaints of insomnia and trouble sleeping, the post-service treatment records showing diagnoses of and treatment for major depressive disorder, and the Veteran's lay statements and testimony of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disorder began in service, was caused by service or is otherwise related to service.  This opinion should be provided without regard to whether the Veteran currently meets the criteria for a diagnosis of an Axis I psychiatric disorder.  A complete rationale for all opinions must be provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


